Citation Nr: 0606983	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability.

2.  Entitlement to service connection for nerve damage. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1943 to June 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In a July 2004 statement, the representative, in summarizing 
the procedural history of the instant appeal, reported that 
the veteran requested a travel Board hearing on the VA Form 9 
submitted to perfect the appeal.  To the contrary, the record 
shows that the veteran specifically indicated on the 
referenced form that he did not desire a Board hearing of any 
type.  As the veteran has not requested a hearing before the 
Board, there is no outstanding request to be acted upon.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005). 


FINDINGS OF FACT

1.  An unappealed August 1944 rating decision denied 
entitlement to service connection for psychiatric disability.

2.  Evidence received since the August 1944 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim for service connection for 
psychiatric disability.

3.  The veteran does not have a disorder manifested by nerve 
damage.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.  The veteran does not have nerve damage which is the 
result of disease or injury incurred in or aggravated during 
his active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  The VCAA left intact the requirement 
that a claimant must first present new and material evidence 
before VA may address the claim on the merits.  See 
38 U.S.C.A. §§ 5103A(f), 5108.

VA has promulgated regulations providing a duty on the part 
of VA to assist a claimant in obtaining evidence in support 
of a claim to reopen based on the submission of new and 
material evidence.  In this case, the veteran has not 
identified any evidence that he believes is available, but 
not already part of the file, to support his claim.  As such, 
the duty to assist the veteran has been fulfilled.

With respect to VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his 
claims, to advise him of the respective responsibilities of 
each party in obtaining evidence in connection with the 
instant claims, and to advise him to submit any evidence in 
his possession, the record reflects that VA sent him 
correspondence in June 2002 providing the requisite 
38 U.S.C.A. § 5103(a) notice for both claims.  His claims 
were thereafter adjudicated in an August 2002 rating 
decision.  The September 2003 statement of the case provided 
him with the text of the regulations pertinent to his claims, 
including 38 C.F.R. § 3.156(a).  Hence, the veteran has 
received the notice to which he is entitled under the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Board notes that following certification of the case to 
the Board in July 2004, the veteran submitted a copy of a 
June 1944 service medical record, and a copy of an April 2004 
VA treatment note.  Both documents were already considered by 
the RO in supplemental statements of the case, and require no 
further procedural action.  See 38 C.F.R. § 20.1304 (2005).

With respect to VA's duty to assist the veteran, as already 
noted, the record reflects that all available records 
identified by him and for which he authorized VA to obtain, 
are on file.  There is no indication that any pertinent 
medical records for the veteran remain outstanding.

The veteran has not received a VA examination in connection 
with his claims.  With respect to the psychiatric disorder 
claim, the VCAA prohibits VA assistance in the form of 
securing a medical opinion until new and material evidence 
has been received to reopen a claim.  38 U.S.C.A. § 5103A 
(West 2002).  As discussed below, new and material evidence 
has not been submitted to reopen the claim at issue.  
Accordingly, VA is not authorized to obtain a medical opinion 
for that issue.

With respect to the nerve damage claim, as will be discussed 
in further detail below, there is no evidence, other than the 
veteran's lay statements, suggesting the presence of nerve 
damage at any point in service or in the more than 60 years 
following his discharge from active duty.  In the absence of 
competent evidence of current nerve damage, or at least 
persistent or recurrent symptoms of disability, VA is not 
required to afford the veteran a VA examination.  38 C.F.R. § 
3.159(c)(4)(A).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

I.  Psychiatric disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Personality disorders as such are not considered 
diseases or injuries for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2005).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for psychiatric disability was denied in 
an August 1944 rating decision.  That rating decision 
determined that the veteran's psychiatric symptoms were 
attributable to a disorder for which compensation was not 
payable.  The veteran was notified of the above decision and 
of his appellate rights with respect thereto, but did not 
appeal.  Consequently, service connection for psychiatric 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
August 1944 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.
 
The evidence on file at the time of the August 1944 rating 
decision included service medical records which contain an 
abstract of his entrance examination indicating that no 
defects were present.  The service records show that in 
January 1944 he was hospitalized for possible narcolepsy, at 
which time the veteran revealed his propensity toward 
sleeping when in a sedentary position began in high school.  
The treating clinicians determined that he did not have 
narcolepsy.  In April 1944, clinicians described him as 
immature, egocentric, and emotionally unstable, with a 
hysterical personality.  He was diagnosed with a 
constitutional psychopathic state, emotional instability, 
which was described as a psychogenic manifestation reactive 
to a nearly life-long personality maladjustment.

The service records show that he was thereafter hospitalized 
in connection with a Report of Medical Survey, with 
complaints of easy excitability and temper problems, in 
addition to a propensity for sleeping when in sedentary 
positions.  He was noted to be tense, restless, insolent, and 
demanding, but with no psychotic traits.  He reported a long 
history of temper tantrums and occasional somniloquism, and 
indicated that he tried hanging himself at the age of 12, 
shortly following which he was seen by a psychiatrist.  The 
treating clinicians noted that his service record was replete 
with offenses.  The final diagnosis was constitutional 
psychopathic state, emotional instability, considered to have 
existed prior to service without aggravation in service.  He 
was considered unsuitable for retention and was discharged 
directly from the convalescent hospital.

The evidence considered at the time of the August 1944 rating 
decision also included the veteran's August 1944 original 
application for VA benefits, on which he noted that he 
experienced nervousness, dizziness and temper problems.

Pertinent evidence received since the August 1944 rating 
decision includes additional service medical records received 
in June 2002, as well as a copy of his Certificate of 
Discharge.  The evidence added to the record also includes VA 
and private treatment reports dated between November 2002 and 
April 2004, and several statements by the veteran.

The service medical records received in June 2002 contain 
several entries which are duplicates of those considered in 
August 1944.  Those entries not previously considered provide 
the same information concerning the veteran's history, 
presentation, and disposition in service recorded in the 
Report of Medical Survey, and clearly formed the basis for 
that report as well as for other hospital reports previously 
considered.  The service medical records also contain the 
actual report of the veteran's entrance examination, which 
provides no pertinent information outside of that provided in 
the abstract considered previously.  In essence, the service 
medical records added to the record in June 2002 are either 
duplicates of those already considered, or are cumulative of 
the service medical records considered in August 1944.  They 
consequently are not new, and do not raise a reasonable 
possibility of substantiating the claim.  

The Certificate of Discharge shows that he was discharged 
from a U.S. Naval convalescent hospital in June 1944, and was 
not considered physically qualified for re-enlistment, based 
on the Report of Medical Survey.  The document is cumulative 
of service documents considered in the August 1944 rating 
decision, including those also showing that he was discharged 
directly from a Naval hospital.  The Certificate of Discharge 
consequently is not new, in the sense that the information it 
provides was of record in August 1944, and therefore does not 
raise a reasonable possibility of substantiating the claim.  

The VA and private treatment reports show that in November 
2002, the veteran screened positive for depression and was 
referred to the mental health clinic.  In November 2003 he 
reported becoming increasingly depressed after losing his job 
several years ago when his employer went out of business.  He 
reported experiencing nightmares about physical and verbal 
abuse he endured during basic training because he was Jewish.  
He indicated that he was hospitalized in service due to this 
abuse, but was vague as to his presenting symptoms, other 
than to say he was upset and depressed.  The clinician 
diagnosed depressive disorder, not otherwise specified; the 
Axis II diagnosis was deferred.  

A January 2004 entry noted that he complained of 
"flashbacks" that the psychiatrist indicated were really 
nightmares of fights in service.  The psychiatrist concluded 
that the veteran did not have post-traumatic stress disorder 
(PTSD), and that a secondary gain on the part of the 
appellant was likely.  The psychiatrist diagnosed a 
depressive disorder, not otherwise specified.  In February 
2004, the veteran again reported altercations in service.  
His treating psychiatrist once more concluded that the 
appellant did not have PTSD.

In sum, the above medical records indicate that the veteran 
does not have PTSD, and while they show that he has a 
depressive disorder, they do not suggest that the depressive 
disorder, or any other acquired psychiatric condition, is 
etiologically related to service.  Therefore, while the 
medical records are new, they are not material, and do not 
raise a reasonable possibility of substantiating the claim.  

In his several statements, the veteran argues that he did not 
have a psychiatric disorder prior to service, but developed 
such a disability in service from defending himself in 
several fights, and on account of the killing and bombing of 
fellow soldiers.  He argues that he has PTSD from his service 
experiences.  While new, the veteran's statements are not 
material.  In this regard the Board points out that, as a 
layperson, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2005)).  The veteran's statements therefore do 
not raise a reasonable possibility of substantiating the 
claim.

In short, the additional evidence submitted by the veteran to 
reopen his claim does not include any competent evidence 
tending to suggest that he has any current psychiatric 
disorder that is etiologically related to service.  
Consequently, the evidence added to the record since the 
August 1944 rating decision does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been submitted, and the claim 
of entitlement to service connection for psychiatric 
disability is not reopened.  The benefit sought on appeal is 
denied.  38 C.F.R. § 3.156(a).

II.  Nerve damage

As already discussed, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

In this case, service medical records are silent for any 
complaints, finding or diagnosis of nerve damage or any 
neurological disorder.  Neurological examination in service 
was negative for any abnormalities.  He was discharged from 
service directly from a convalescent hospital due to 
"physical disability."

A review of post service VA and private medical records 
reveals no medical diagnosis of a disorder manifested by 
nerve damage.  In this respect, the Board has considered VA 
and private medical records.  The referenced records are 
entirely negative for any complaints, finding or diagnosis of 
nerve damage.  Neurological examination was consistently 
normal, without focal deficits.  VA records note that he has 
diabetes mellitus.  

In short, there is no service or post-service medical 
evidence of a disorder manifested by nerve damage.  The only 
evidence supportive of the veteran's claim consists of his 
statements.  In his statements he argues that the "physical 
disability" for which he was medically discharged from 
service was some form of nerve damage.  As a layperson, 
however, his statements and testimony as to medical diagnosis 
do not constitute competent medical evidence.  Espiritu.  The 
Board moreover notes that the Report of Medical Survey on 
which his discharge was based is silent for any reference to 
nerve damage.
 
In sum, there is no competent evidence of a current disorder 
manifested by nerve damage.  Without competent evidence 
demonstrating current nerve damage that is related to 
service, the benefit sought on appeal cannot be granted.  
Rabideau.  The claim is denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, the benefit sought on appeal remains 
denied.

Entitlement to service connection for nerve damage is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


